—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered October 20, 1998, which granted plaintiffs motion to reargue a prior order, same court and Justice, entered August 14, 1997, granting defendant’s motion for summary judgment dismissing the complaint, and, upon reargument, adhered to the prior order, unanimously affirmed, without costs. Appeal from the August 14, 1997 order unanimously dismissed, without costs, as superseded by the appeal from the October 20, 1998 order.
We find that there are no triable issues as to the existence of a “special relationship” between plaintiffs and defendant City such as would eliminate the latter’s immunity with respect to *199the performance of its firefighting function (see, Cuffy v City of New York, 69 NY2d 255, 260; cf., Miller v Morania Oil, 194 AD2d 770). Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.